Case: 09-20614     Document: 00511119353          Page: 1    Date Filed: 05/24/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 24, 2010
                                     No. 09-20614
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MARCO ANTONIO SAENZ-MIRANDA, also known as Marco Antonio Miranda
Saenz, also known as Marco Antonio Saens-Miranda, also known as Marco
Miranda Saenz, also known as Marco Antonio Saenz, also known as Marco
Sanez,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CR-145-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Marco Antonio Saenz-
Miranda has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Saenz-Miranda has not filed a
response. Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal.           Accordingly, counsel’s motion for leave to

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-20614   Document: 00511119353 Page: 2      Date Filed: 05/24/2010
                               No. 09-20614

withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                     2